Title: To James Madison from Edward E. Davis, 4 January 1812 (Abstract)
From: Davis, Edward E.
To: Madison, James


4 January 1812, New York. Seeks appointment as a physician in the army or the navy. “I have been one of the Old Revolenterry Men of Last war where I had the Misfortune to loos one of My Leges in the Deffence of My countrys wrights.” Promises “to give Satisfaction in the Disscharge” of his duties and refers to a “Number of Gentleman who have given Certifi[c]ates” on his behalf. Requests the favor of “a few Lines” if there is a vacancy. Mentions in a postscript that the bearer, Mr. Hamilton, can furnish “every Information” about him. Adds: “I was a Prisoner on board of the Old Jersey in New York the Last war with England, And have Suffered almost every thing but Death Sir as I have been one of those Old Revoluntary Men of 76.”
